Citation Nr: 1015869	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand lesion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a right hand lesion.

The Board remanded this case for a Board hearing in February 
2009.  The Veteran was scheduled for a July 2009 Board 
hearing but did not appear or indicate any desire to 
reschedule.

The Board remanded this case for a VA dermatology examination 
in October 2009.  The Veteran was scheduled for an 
examination in January 2010 but failed to report.  He 
received notice of the examination in a letter dated December 
2009.  


FINDING OF FACT

The Veteran failed, without good cause, to report for a VA 
examination which was necessary to determine whether any 
present pathology on the skin of the right palm is consistent 
with the verrucous wart on the right palm that was treated in 
service.  Accordingly, the claim is rated on the evidence of 
record, and the preponderance of the evidence is against 
service connection.


CONCLUSION OF LAW

The criteria for service connection for a right hand lesion 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.303, 3.655(b) (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a 
letter dated December 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
was first scheduled for an examination in August 2007 but the 
appointment was rescheduled at his request.  The Veteran was 
scheduled for an examination in January 2010 but failed to 
report.  The record does not show that he attempted to 
reschedule or offer good cause for having failed to report.  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if she is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The Veteran has not 
satisfied his responsibilities in the development of his 
claim.  All known and available records relevant to the issue 
of service connection for a right hand lesion have been 
obtained and associated with the Veteran's claim file.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The Veteran seeks service connection for a right hand lesion.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records (STRs) show treatment for a 
verrucous wart on the right palm in May 2001.  A history of a 
verrucous wart on the right palm was also noted in January 
2002.  The Veteran has stated that he continues to suffer 
from a recurring lesion on the right palm since 2001.  

While the Veteran was treated during service for a verrucous 
wart on his right palm, the medical evidence or record does 
not show a present disability on the right palm.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran was scheduled for an additional examination in 
January 2010 to determine if, in fact, the Veteran had any 
present pathology consistent with the verrucous wart on the 
right palm that was treated in service, but he did not appear 
for this examination.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655.

Here, the Veteran failed to report for a scheduled VA 
examination essential to the development of his service 
connection claim and did not set forth good cause for such 
failure.  He was notified of the examination in December 
2009.  In February 2010, the Veteran and his representative 
were furnished a supplemental statement of the case 
containing the provisions of 38 C.F.R. § 3.655, and notice 
that the Veteran's claim was denied in accordance with those 
provisions.  The December 2009 letter and supplemental 
statement of the case were mailed to the Veteran's address of 
record and were not returned as undeliverable.

Notwithstanding this, neither the Veteran nor his 
representative has made an attempt to explain to the RO why 
he failed to report for the scheduled VA examination relevant 
to the claim.

While the Veteran contends that he has a right hand lesion 
related to his service, there is no evidence of a current 
disability.  The preponderance of the evidence of record is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.

ORDER

Service connection for a right hand lesion is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


